IN THE COURT OF APPEALS OF IOWA

                                    No. 16-2052
                               Filed February 8, 2017


IN THE INTEREST OF S.H.,
Minor child,

W.B., Father,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Thomas J.

Straka, Associate Juvenile Judge.




      A father appeals the termination of his parental rights. AFFIRMED.




      Dustin A. Baker of Baker Law, Dubuque, for appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Patricia M. Reisen-Ottavi, Dubuque, guardian ad litem for minor child.




      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                              2


DANILSON, Chief Judge.

          A father appeals the termination of his parental rights,1 claiming the State

failed to make reasonable efforts to reunify him with the child and the juvenile

court should have granted him an additional six months to seek reunification.

          We conduct a de novo review of proceedings terminating parental rights.

In re A.M., 843 N.W.2d 100, 110 (Iowa 2014). An order terminating parental

rights will be upheld if there is clear and convincing evidence of grounds for

termination under Iowa Code section 232.116 (2016). In re D.W., 791 N.W.2d

703, 706 (Iowa 2010).

          The father and mother were previously involved with the department of

human services (DHS) and juvenile court concerning an older child, D.B. D.B.’s

child-in-need-of-assistance (CINA) case was opened in September 2015. The

father did not engage in the services offered to him.2             While D.B.’s juvenile

proceedings were ongoing, S.H. was born in March 2016, testing positive for an

illegal substance (THC). The father has a history of substance abuse, domestic

abuse, and as noted above, a lack of participation in services. Services were

again offered to the father at the commencement of S.H.’s CINA case in March.

Despite receiving notice of the juvenile proceedings in April, the father did not

engage in services or interactions offered with S.H. He denied paternity of the

child and did not comply with paternity testing until required to do so after he was

jailed in June.




1
    The mother consented to the termination of her parental rights.
2
    The father’s parental rights to D.B. were terminated in August 2016.
                                          3


       A petition to terminate his parental rights was filed on September 12,

2016. The permanency and termination hearing was held on November 16. The

DHS social worker testified the father had been offered services prior to his being

jailed. The social worker also stated the father had never met S.H. due to his

continued incarceration. The social worker noted the jail was without facilities for

child visitation. The social worker also testified she was informed by the father

that he faced various criminal charges. At the time of the termination hearing,

the father was facing charges of domestic violence causing injury (S.H.’s mother

being the victim), violation of a no-contact order, felony possession of a firearm,

and preventing apprehension.3 The father also informed the social worker he

faced a five-year term and the likelihood of eighteen months in prison if

convicted.

       The father was present at the termination hearing but did not testify.4 His

attorney requested the court grant the father an additional six months to seek

reunification, noting the father was “hopeful to be released in the near future.”

       The juvenile court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(g) and (h). We may affirm the termination order on any

ground that we find supported by clear and convincing evidence. D.W., 791

N.W.2d at 707. The father does not challenge the grounds for termination, and

after our de novo review we conclude grounds for termination exist under section

232.116(1)(g) (allowing termination if the court finds all of the following: the child

3
  We assume the offense of “preventing apprehension” is an alleged violation of Iowa
Code section 719.3, an aggravated misdemeanor
4
  The father’s petition contends the father testified and explained that he anticipated
being released “within the next several days.” However, the official transcript of the
termination hearing does not support the claim that the father took the witness stand.
                                           4


has been adjudicated CINA, the court has terminated parental rights with respect

to another child who is a member of the same family, there is clear and

convincing evidence that the parent continues to lack the ability or willingness to

respond to services which would correct the situation, and there is clear and

convincing evidence that an additional period of rehabilitation would not correct

the situation).

       The father did not raise his lack-of-reasonable-efforts complaint in the

juvenile court and thus cannot raise it now. In re T.S., 868 N.W.2d 425, 442

(Iowa Ct. App. 2015) (noting a party challenging reasonable efforts must raise

the issue and demand other services prior to the termination hearing); see also

Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (stating an issue may not

be raised for the first time on appeal).

       With respect to his request for an additional six months, in order to grant

such an extension section 232.104(2)(b) requires that the juvenile court be able

to “enumerate the specific factors, conditions, or expected behavioral changes

which comprise the basis for the determination that the need for removal of the

child from the child’s home will no longer exist at the end of the additional six-

month period.” In light of the father’s incarceration, his failure to address long-

standing issues of domestic abuse and substance abuse, and his lack of housing

and employment, successful reunification in six months is not realistic.

       The child is placed in relative placement. The caretakers have indicated a

willingness to adopt the child and have already adopted the child’s siblings,

including two half siblings and one full sibling. They also have demonstrated an
                                           5


ability to meet all of the children’s needs and allow the sibling group to remain

intact.

          We agree with the juvenile court termination and adoption will best provide

S.H. with permanency. We therefore affirm the juvenile court’s order terminating

the father’s parental rights to S.H.

          AFFIRMED.